Citation Nr: 1712552	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  06-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi: a June 2005 rating decision denying entitlement to an increased rating for diabetes mellitus, and a March 2010 rating decision denying entitlement to a TDIU.  

This matter was previously before the Board in April 2010 and August 2011, when it was remanded for development.  As the Board previously noted, in an October 2008 statement that was received during the pendency of the claim for an increased rating for diabetes, the Veteran maintained that he was unable to work due to his service-connected disabilities.  As such, the issue of entitlement to a TDIU became part and parcel of the increased rating claim for diabetes, which was adjudicated by the Board in April 2010.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Veteran testified at a hearing before a Decision Review Officer at the Jackson, Mississippi RO in May 2006.  A transcript of this proceeding is associated with the claims file.  At the time of the DRO hearing, the Veteran submitted a written request to withdraw his Board hearing request.  As such, the Veteran's request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.702(e) (2016).  

The Board recognizes that during the relevant period on appeal, the Veteran was awarded a 100 percent rating for coronary artery disease associated with diabetes mellitus beginning February 12, 2007, although such rating was reduced to 60 percent beginning June 1, 2007.  As a consequence, the Veteran was also awarded special monthly compensation (SMC) from February 12, 2007 to June 1, 2007, for having additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected coronary artery disease pursuant to 38 C.F.R. § 3.351(i)(1).  

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  Here, as SMC under 38 U.S.C.A. § 1114(s) was awarded between February 12, 2007, and June 1, 2007, the issue of entitlement to a TDIU is moot during that period.  

As reflected in the May 2016 Supplemental Statement of the Case, during the pendency of the Veteran's TDIU appeal, rating decisions have continued the evaluations assigned to his PTSD and diabetes mellitus, and rating decisions have granted service connection for diabetic nephropathy, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and coronary artery disease.  As the Veteran has asserted that he is unable to gain or maintain employment on account of these disabilities, and he has not been assigned the maximum schedular ratings, the Agency of Original Jurisdiction (AOJ) maintained that increased rating claims for these disabilities became part of his pending TDIU appeal.  While a claim for a TDIU is part and parcel of an increased rating claim where a claimant asserts that his service-connected disabilities prevent him from working, see Rice, 22 Vet. App. at 454-55, there is no legal basis for adding increased rating claims to the pending appeal regarding entitlement to a TDIU.  As such, the Board does not have jurisdiction to consider the issues of entitlement to increased ratings for PTSD, diabetes mellitus, diabetic nephropathy, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, or coronary artery disease.  

Following the May 2016 SSOC, the Veteran submitted a statement in June 2016, which appears to raise the issues of entitlement to increased ratings for PTSD, diabetes mellitus, diabetic nephropathy, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and coronary artery disease.  As these issues have only been addressed by the AOJ in SSOCs dated in May and August 2016, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) from June 1, 2007 to March 4, 2010, and from September 2, 2011 to the present.  The Veteran's service-connected disabilities did not meet the schedular criteria under 38 C.F.R. § 4.16(a) from April 28, 2005, the date of the Veteran's claim for an increased rating for diabetes mellitus, to February 11, 2007, or from March 5, 2010 to September 1, 2011.  

2.  For the period from February 12, 2007 to May 31, 2007, the Veteran was in receipt of a 100 percent schedular rating for coronary artery disease, and he was in receipt of special monthly compensation at the S-1 rate for additional service-connected disabilities independently ratable as 60 percent or more from February 12, 2007 to June 1, 2007.  

3.  For the period on appeal, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to September 2, 2011.  

4.  Beginning September 2, 2011, the Veteran has been unable to secure or follow substantially gainful employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Entitlement to a TDIU is moot for the period from February 12, 2007 to June 1, 2007.  38 C.F.R. § 4.16(a) (2016).  

2.  For the period between June 1, 2007 and March 4, 2010, the criteria for entitlement to a schedular TDIU are not met, and referral to the Director of Compensation Service for extraschedular consideration is not warranted for the period from April 28, 2005, the date of the Veteran's claim for an increased rating for diabetes mellitus, to February 11, 2007, or from March 5, 2010 to September 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

3.  Beginning September 2, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in April 2010 and August 2011.  In April 2010, the Board remanded the Veteran's claim to afford the Veteran written notice regarding establishing a claim for a TDIU.  Following the Board's remand, the Veteran was sent a letter in April 2010 explaining the legal requirements for supporting his claim and the evidence needed.  

In August 2011, the Veteran's claim was remanded to obtain relevant employment records from Leake County Correctional Facility (LCCF), the Veteran's former employer.  The Board also requested that the AOJ obtain a medical opinion regarding the functional impact of the Veteran's coronary artery disease, in addition to the impact of his service-connected disabilities when considered in combination.  At the time of the Board's remand, the Veteran's service-connected disabilities were PTSD, coronary artery disease, diabetes mellitus, and erectile dysfunction.  

Following the Board's remand, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, was obtained from LCCF in September 2011.  A supplemental medical opinion regarding the Veteran's coronary artery disease was obtained in August 2011.  Additionally, in May 2012, medical opinions regarding the functional impact of the Veteran's PTSD, coronary artery disease, diabetes mellitus, and erectile dysfunction were obtained.  These medical opinions addressed the Board's remand directives, and particularly when considered along with other medical evidence of record, they are adequate for purposes of determining entitlement to a TDIU.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The RO provided written notice regarding establishing claims for TDIU, by letter, in April 2010.  Thus, VA has fulfilled its duty to notify the Veteran.  VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim TDIU.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Medical records, Social Security Administration records, employer statements, and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Since filing his claim for a TDIU in October 2008, the Veteran has been afforded VA examinations, or VA has obtained medical opinions, pertaining to his service-connected disabilities in February 2009, March 2010, May 2012, August 2012, February 2013, December 2013, March 2014, August 2014, November 2015, and July 2016.  Particularly when considered as a whole, a review of the examination reports indicates that the examiners reviewed the Veteran's medical records, conducted examinations of the Veteran, and offered medical opinions based on examinations of the Veteran, his medical history, and the examiners' expertise.  The examination reports are therefore thorough and fully adequate with respect to addressing the functional impact of the Veteran's service-connected disabilities, and therefore, an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

While the Board recognizes that the Veteran's representative, in a January 2017 brief, requested a new VA examination to address the current impact of the Veteran's service-connected disabilities when considered collectively, the Board finds that such examination is not needed where, as here, the Board is granting the Veteran's claim for a TDIU, effective September 2, 2011.  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Analysis

The Veteran contends that he is unable to secure or follow any substantially gainful occupation due to service-connected disabilities, including PTSD, diabetes mellitus, coronary artery disease, diabetic peripheral neuropathy of the bilateral upper extremities, diabetic peripheral neuropathy of the bilateral lower extremities, and diabetic nephropathy.  The Board finds that entitlement to a schedular TDIU is warranted as of September 2, 2011, but not during the period from June 1, 2007 to March 4, 2010.  

In his TDIU applications, submitted via VA Form 21-8940 in November 2008, May 2010, March 2014, and June 2015, the Veteran reported that he last worked full-time in or around October or November 2008, which is when he contends that he became too disabled to work.  According to his applications, he last worked 40 to 45 hours per week as a correctional warden at LCCF, where he worked from September 1998 to October or November 2008.  The Veteran maintained that he left his job due to his disabilities.  In his November 2008 and May 2010 applications, the Veteran remarked that working in corrections was one of the "most stressful jobs there is" and that he was no longer able to handle the pressure of the job due to his PTSD.  In his May 2010 application, the Veteran noted that at times, he thought about using a "ball bat on [his] overbearing boss."  The Veteran also wrote that he was unable to control his diabetes and blood pressure.  The Veteran noted that he had a heart attack in February 2007, and he feared he would have another if he had stayed in his position due to the stress associated with it.  In an October 2008 letter to the Board, the Veteran wrote that his work attendance and performance had declined to the point that he was forced to resign from his position at LCCF, effective December 1, 2008.  In the letter, the Veteran stated that he had explored less stressful job opportunities since realizing that he was not going to be able to continue his present employment, but the results had been less than promising because employers were reluctant to hire someone his age with his medical conditions.  According to his TDIU applications, he completed high school and some work-related training through the Correctional Academy, but not any other higher education or training.  According to a disability report contained in the Veteran's SSA records, he was a chicken famer prior to working at LCCF.  He also indicated that during his last two years at LCCF, he mainly performed "desk work."  

A January 2009 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from LCCF indicates that the Veteran worked as an administrative manager for approximately 43 hours per week from September 1998 to November 2008.  It does not state a reason for his termination.  Another VA Form 21-4192 from LCCF that was received in August 2011 provides that the Veteran was employed from September 1998 to October 2008, and that he worked approximately 45 hours per week.  The form notes that he supervised 50 employees and was the chief of security for approximately 100 inmates.  The form provides that the Veteran lost approximately four months of work during his last twelve months of employment and that concessions were made due to the Veteran's age or disability.  However, the form does not specify what types of concessions were made.  The form also provides that the Veteran retired due to his health conditions and that he was no longer able to perform his duties.  

The Veteran's service-connected disabilities include PTSD, rated at 30 percent disabling as of December 11, 2000, 100 percent disabling as of May 27, 2003, 30 percent disabling as of August 1, 2003, and 50 percent disabling as of May 11, 2007; diabetes mellitus, rated at 20 percent disabling as of December 11, 2000; coronary artery disease associated with diabetes mellitus, rated at 100 percent disabling as of February 12, 2007, sixty percent disabling as of June 1, 2007, and 10 percent disabling as of March 5, 2010; diabetic peripheral neuropathy of the right and left lower extremities, each side rated at 20 percent disabling as of September 2, 2011, and 10 percent disabling as of January 1, 2017; diabetic peripheral neuropathy of the bilateral upper extremities, each side rated at 20 percent disabling as of March 14, 2014; diabetic nephropathy, rated at 30 percent disabling as of March 25, 2014; and erectile dysfunction associated with diabetes mellitus, rated noncompensable since February 23, 2004.  The Veteran's combined evaluation for VA compensation purposes has been 40 percent beginning December 11, 2000; 100 percent beginning May 27, 2003; 40 percent beginning August 1, 2003; 100 percent beginning February 12, 2007; 80 percent beginning June 1, 2007; 60 percent beginning March 5, 2010; 80 percent beginning September 2, 2011; and 90 percent beginning March 14, 2014.  

Between April 28, 2005, the date of the Veteran's claim for an increased rating for diabetes mellitus, and February 11, 2007, the Veteran had a 30 percent disability rating for PTSD and a combined rating of 40 percent.  Thus, with respect to the relevant period on appeal, the Veteran did not meet the requirements for a schedular TDIU prior to February 12, 2007.  See 38 C.F.R. § 4.16(a).  As noted above, from February 12, 2007 to May 31, 2007, the issue of entitlement to a TDIU is moot, as the Veteran was awarded SMC under 38 U.S.C.A. § 1114(s) during that period.  Given the Veteran's 60 percent rating for coronary artery disease from June 1, 2007 to March 4, 2010, and his combined rating of 80 percent during the same period, the Veteran met the requirements for a schedular TDIU during that period.  See 38 C.F.R. § 4.16(a).  For the period from March 5, 2010 to September 1, 2011, the Veteran did not meet the requirements for a schedular TDIU; his highest-rated disability was PTSD, rated at 50 percent disabling, and his combined rating was 60 percent.  See id.  The Veteran has met the requirements for a schedular TDIU since September 2, 2011, given his PTSD, rated at 50 percent disabling, and his combined ratings of 80 percent or more since that time.  See id.  

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU during certain periods on appeal, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, although the Veteran's service-connected disabilities did not meet the percentage rating standard for a schedular TDIU for the relevant period on appeal prior to February 12, 2007, or between March 5, 2010 and September 1, 2011, entitlement to a TDIU may be considered on an extraschedular during these periods.  See 38 C.F.R. § 4.16(b).  

According to a May 2004 VA diabetes examination report, the Veteran's type II diabetes was controlled.  He also had erectile dysfunction (noncomplete) due to a combination of his diabetes and antihypertensive medications.  The Veteran was working as a corrections officer and walked a lot with his job.  The Veteran denied any bladder dysfunction.  The examiner provided that the Veteran had no restrictions or regulations of his activities due to his diabetes.  

As set forth in a June 2005 VA diabetes examination report, the Veteran began taking insulin in January 2005, as his blood sugars were not controlled on oral agents and diet alone.  The examiner noted that the Veteran was working as a security officer approximately 40 hours per week, mainly doing a "desk job."  The Veteran had nocturia twice at night, but no bladder impairment.  The examiner's impressions included type II diabetes, not well controlled, and erectile dysfunction, secondary to diabetes mellitus.  The examiner added that although the Veteran reported feeling oozy, dizzy, and light-headed all of the time, he did not seem to have any physical restriction on account of his diabetes alone.  

In a May 2007 statement, the Veteran wrote that he had a heart attack in February 2007 and underwent heart surgery to have a stent implanted in one of his blocked arteries.  The Veteran noted that since his release from the hospital, his health and activities had been further reduced.  He was not able to work full time, "even an office job."  The Veteran added that his nervous condition and depression had become elevated and that he might be unable to work, even on a part-time basis.  

The Veteran was afforded VA diabetes and PTSD examinations in August 2007.  At the diabetes examination, the Veteran stated that he was "basically work[ing] at a computer" and that he had only been working half days since his heart attack.  The Veteran noted that the stress of working at the correctional facility made his PTSD worse and that he felt very fatigued and had difficulty maintaining a full day at work.  The examiner noted that the Veteran did not have to restrict his activities on the basis of his diabetes.  His diabetes was fairly-well controlled on insulin and diet therapy.  The Veteran continued to work, but he stated that he was limiting his work due to stress.  He complained of fatigue, which the examiner noted was nonspecific and could not be related to any one condition without resorting to speculation.  The Veteran was able to perform all of his activities of daily living.  He did not have any bowel, bladder, or renal dysfunction on account of his diabetes, and the examiner wrote that the Veteran's diabetes itself did not prevent employability.  

According to the August 2007 VA PTSD examination report, the Veteran reported that he had a tendency to worry all of the time and to feel tense.  He reported daily anxiety attacks that lasted about 15 minutes.  The Veteran complained of tiredness and having no energy; he was not sure if this was related to his heart attack.  The Veteran was noted to have a short attention span and difficulty concentrating on tasks for a long time.  The Veteran complained of memory difficulties, particularly over the last couple of years.  The Veteran had thoughts about Vietnam that were precipitated by the fights at the prison where he worked, fireworks, helicopters, or planes.  The Veteran described startle response and reported that he had hit the ground before in response to planes flying overhead.  With respect to stressors, the examiner wrote that in recent years, the Veteran had health problems, including a heart attack in 2007, which resulted in him being demoted to half-time.  The Veteran reported that due to anxiety and not feeling well, he had called in sick to work once in two weeks, but he had never been reprimanded or cited for poor performance.  He had never lost any jobs or been fired from jobs because of his anxiety, PTSD, or depression.  He was working half-time at a desk job in the prison and felt like a failure.  The diagnoses included PTSD and depression.  His GAF score was 55.  The examiner added that the Veteran's PTSD was associated with anxiety symptoms, anxiety attacks, dreams, nightmares, concentration difficulties, irritability, anger, flashbacks, and survival guilt, in addition to social anxiety and avoidance.  The examiner opined that the Veteran's depressive symptoms were less likely the result of PTSD, and were related to stressful events in life, such as work-related stresses, his parents' illness, his heart attack, and his demotion at work.  

In an October 2007 statement, the Veteran reported that his PTSD symptoms had progressed to the point that he was no longer able to function at his current employment on a full-time basis.  According to the Veteran, his attempt to cope with his PTSD symptoms and maintaining full-time employment had already resulted in him having a heart attack.  In another October 2007 statement, the Veteran stated that his diabetes was "out of control and not well maintained."  

In February 2009, the Veteran was afforded VA PTSD and genitourinary examinations.  According to the PTSD examination report, the Veteran described chronic sleep difficulties, regular nightmares, mood irritability, low frustration tolerance, and difficulty getting along with other individuals.  He described having anxiety attacks "all the time."  The examiner noted that the Veteran was doing fairly well with the help of medications and regular visits with his counselor until October 2008, when the Veteran's mother passed away.  The examiner indicated that the severity of the Veteran's symptoms was moderate.  According to the examiner, the Veteran's current psychiatric condition had significantly affected his social and industrial functioning.  The examiner noted that the Veteran quit his job as a police officer in 2008, was presently unemployed, and had not returned to work.  With respect to the Veteran's employment history, the examiner noted that prior to the Veteran's position at the prison in Carthage, the Veteran worked at a prison in Illinois for eight years.  The Veteran's work history also included running a convenience store and having a chicken farm for almost twenty years.  The Veteran stated that he was having problems with his supervisor at his last job, who accused him of something he had not done, and demoted him.  The Veteran became disheartened and quit his job.  The examiner noted that there was a pattern of interpersonal conflicts, arguments with supervisors, and poor coping skills to deal with everyday work-related stress.  The Veteran had never been fired or reprimanded, but he claimed there were several situations where he stopped himself from getting into arguments by walking away.  The Veteran denied losing time from work due to physical or psychiatric problems, as he did not manifest any major functional limitations at the time of the examination that would have prevented him from holding meaningful employment.  The Axis I impressions were PTSD, chronic, mild; and grief, which was associated with the death of his mother.  According to the examiner, the Axis I diagnoses were independent and unrelated with each other.  The Veteran was assigned a GAF score of 55 based on his PTSD, which the examiner noted indicated a moderate impairment in functioning.  The examiner added that mental status examination did not manifest any cognitive difficulty for other thought disorders that would prevent employability.  However, he added that the Veteran's quality of life was affected by his current condition, noting that he had a history of marriage difficulty, and no social life or friends.  

The February 2009 VA genitourinary examination report notes that the Veteran reported being impotent for more than a year.  There was no lethargy, weakness, anorexia, weight loss, or weight gain associated with his genitourinary tract.  He had urinary frequency that appeared to be on account of his diabetes, but no incontinence.  The examiner added that the Veteran's urinary tract and his erectile dysfunction did not prevent employability or otherwise restrict his activities or functioning in an occupational environment.  

In September 2009, SSA found the Veteran to be disabled for purposes of Social Security Disability Insurance benefits as of November 30, 2008.  The primary diagnosis associated with SSA's determination is degenerative joint disease of both knees, and the secondary diagnosis is cardiac artery disease.  The Board notes that the Veteran has previously applied for service connection for arthritis of the left and right knees, but his claims were denied.  

A March 2010 VA heart examination includes impressions of coronary artery disease and diabetes mellitus, type 2.  The examiner referenced the Veteran's February 2007 acute myocardial infarction and stent placement and wrote that at present, the Veteran described angina upon walking approximately twenty-five feet.  The Veteran reported feeling dizzy and short of breath, and chest pain at times; however, he also reported that he had reflux disease and could not distinguish his chest pain from his heart versus reflux symptoms of indigestion.  He was no longer able to cut his grass with a riding mower.  According to the Veteran, the only chore he was able to do was carry his garbage out.  He reported retiring in December 2008 due to medical problems, including his diabetes and coronary artery disease, in addition arthritis in his bilateral knees.  The Veteran's diabetes had been under good control and that there had been no other hospital admissions for heart disease since 2007.  The examiner wrote that the Veteran had stable coronary artery disease.  He took one nitroglycerin tablet per month on average.  In an August 2011 addendum, the examiner noted that given the Veteran's stent placement and disease of 50 percent or greater in two other areas, he would be limited to light to medium duty work, and he would be precluded from performing heavy duty work.  

In December 2011, the Veteran's VA primary care physician completed a heart disease disability benefits questionnaire (DBQ).  According to the examiner, the Veteran's heart disease resulted in dyspnea on exertion and angina with moderate activity.  It therefore impacted his ability to work by limiting his physical abilities.  

In May 2012, VA medical opinions were obtained with respect to the functional impairments posed by the Veteran's PTSD, coronary artery disease, diabetes mellitus, and erectile dysfunction.  Concerning the Veteran's PTSD, the examiner wrote that the Veteran's GAF score at the February 2009 examination was 55, which reflected moderate impairment in social and occupational functioning and was reflective of someone who would be limited in the types of employment he could maintain.  According to the examiner, it was more likely than not that the Veteran remained employable, but limited in his job opportunities, as a result of his PTSD symptoms.  The examiner also referenced the March 2010 heart conditions examination report and August 2011 addendum, which stated that the Veteran's coronary artery disease and diabetes would limit him to performing light to medium work.  According to the examiner, erectile dysfunction would less likely than not impair his performance at work.  The addition of PTSD to coronary artery disease and diabetes did not add any additional social and occupational impairment beyond what had already been determined by the March 2010/August 2011 examiner.  As such, the examiner opined that it was less likely than not that the Veteran was unemployable on account of his service-connected disabilities.

In an August 2012 VA peripheral neuropathy examination report, the Veteran was given a diagnosis of diabetic peripheral neuropathy.  The Veteran experienced burning pain, numbness, and tingling in his hands and feet, and he was being treated for his symptoms with Gabapentin, which he had been taking for approximately three years with minimal relief.  The examiner noted that with respect to Gabapentin, side effects were issues with memory since the Veteran began taking it; otherwise, the medication was tolerated.  The examination report provides that the Veteran fell frequently and felt as if his feet might go out under him.  He was also noted to have a great deal of fatigue.  The Veteran reported difficulty with sensation in his fingertips.  The examination report provides that he spilled two cups of coffee the day before the examination and that the Veteran had problems with grasp that had gotten progressively worse.  He was noted as having difficulty opening jars and handling buttons.  The Veteran reported that his symptoms were intermittent in nature, yet frequent.  Intermittent pain associated with the upper extremities was noted as being moderate, and it was noted as severe with respect to the lower extremities.  With respect to paresthesias and/or dysesthesias, in addition to numbness, the Veteran had a moderate level of severity at the upper extremities, and a severe level at the lower extremities.  The Veteran's strength was rated as 4/5 bilaterally with respect to all tests performed, including grip.  With respect to his upper extremities, the Veteran had mild paralysis of his right radial nerve, in addition to his bilateral median and ulnar nerves, and he had moderate paralysis of his left radial nerve.  As for his lower extremities, the Veteran had mild paralysis of his bilateral sciatic nerves and moderate paralysis of his bilateral femoral nerves.  With respect to the functional impact of the Veteran's diabetic peripheral neuropathy on his ability to work, the examiner wrote that the Veteran had gait instability and was at risk for falls.  In addition, the Veteran experienced a great deal of fatigue.  He had hand grip weakness and was unable to perform actions requiring dexterity, such as buttoning.  According to the examiner, the Veteran would have a great deal of difficulty securing and maintaining gainful employment, whether physical or sedentary, on account of his peripheral neuropathy.  

The Veteran was afforded another VA peripheral neuropathy examination in February 2013 to clarify whether the Veteran had diabetic peripheral neuropathy of the upper extremities.  The Veteran reported similar symptoms to those reflected in the August 2012 examination report.  According to the examiner, there was atypical distribution sensory loss for diabetic polyneuropathy based on EMG data.  According to the examiner, diabetes and B12 deficiency are both potential causes of polyneuropathy, but he was unable to determine the relative contributions of each without resorting to speculation.  An MRI also showed cervical disc disease with some degree of spinal stenosis and cervical myelopathy.  Based on the MRI and EMG data, the examiner was unconvinced that there was an upper extremity diabetic polyneuropathy, but there was likely mild incomplete sensory loss in the feet due to polyneuropathy.  The examiner provided that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  

In a July 2013 VA treatment record, the Veteran's primary care physician noted the Veteran's recurring dizziness and history of falls.  She felt that the Veteran's dizziness was very likely due, at least in part, to the multiple psychotropic medications he was taking, in addition to Gabapentin and an antihistamine.  

A medical opinion was obtained in December 2013 to clarify whether the Veteran's upper extremity symptoms were due to diabetes mellitus or to cervical radiculopathy.  The examiner opined that the Veteran's symptoms were less likely than not due to peripheral neuropathy secondary to diabetes mellitus, as his symptoms correlated more with a cervical radiculopathy.  

The Veteran was afforded a VA PTSD examination in March 2014.  The Veteran's current diagnoses were PTSD and major depressive disorder.  The examiner provided that it was generally not possible to differentiate which symptoms were attributable to each diagnosis, as they were comorbid diagnoses with overlapping symptoms.  However, the Veteran's re-experiencing symptoms were noted as being more specific to his PTSD.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; and difficulty adapting to stressful circumstances, including work or a work-like setting.  He also reported irritability and agitation with others.  The examiner noted that the Veteran was a reliable historian and that his cognitive functioning was within normal limits.  

The Veteran was also afforded a VA peripheral neuropathy examination in March 2014.  The examiner noted that the Veteran had been taking Gabapentin for his symptoms, and that there were some reported side effects affecting the Veteran's memory, but there was some improvement in that regard.  The Veteran reported numbness and burning sensations in his legs, hands, and fingers; dropping things due to numbness in his fingers; and difficulty with buttons and laces.  Intermittent pain associated with the upper extremities was noted as being moderate, and it was noted as severe with respect to the lower extremities.  With respect to paresthesias and/or dysesthesias, in addition to numbness, the Veteran had a moderate level of severity at the upper extremities, and a severe level at the lower extremities.  The Veteran's strength was rated as 4/5 bilaterally with respect to all tests performed, including grip.  With respect to his upper extremities, the Veteran had mild paralysis of his bilateral radial, median, and ulnar nerves.  As for his lower extremities, the Veteran had mild paralysis of his bilateral sciatic and femoral nerves.  The examiner noted that the Veteran's gait was characterized as somewhat unsteady and that at the examination, the Veteran was able to perform tandem gait, heel and toe walk exercise with minimal difficulty.  The examiner opined that the Veteran's peripheral neuropathy did not impact his ability to work.  

The Veteran was also afforded VA diabetes mellitus, male reproductive system, heart conditions, and kidney conditions examinations in March 2014.  According to the diabetes examination report, the Veteran's diabetes was managed by restricted diet, prescribed oral hypoglycemic agents, and one required injection of insulin per day.  The Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus impacted his ability to work.  Specifically, the Veteran would be unable to drive a commercial vehicle or work around dangerous equipment secondary to his insulin therapy.  The examiner added that the Veteran's previous episodes of acute renal failure resulted from dehydration as a result of working in the heat and a UTI.  After rehydration and treatment of the UTI, the Veteran's renal function returned to normal.  As such, it was less likely than not that the Veteran's renal failure resulted primarily from his diabetes.  

The VA male reproductive system examination report notes a diagnosis of erectile dysfunction.  The Veteran stated that he was unable to have an erection or to ejaculate.  The Veteran was noted to have a voiding dysfunction associated with benign prostatic hypertrophy.  According to the examiner, the Veteran's erectile dysfunction did not impact his ability to work.  

The VA heart conditions examination report details the Veteran's February 2007 heart catheterization and stent placement.  The Veteran's diagnoses were coronary artery disease and acute, subacute, or old myocardial infarction (2007).  According to the examiner, the Veteran had been doing relatively well as far as his heart was concerned following the surgery.  The Veteran had chest pains approximately twice per month and took nitroglycerin for such.  The examiner noted that the Veteran was not very physically active due to diabetic neuropathy.  There were no hospitalizations for the treatment of his heart condition, other than the 2007 catheterization and stent placement procedures.  Interview-based METs testing showed that the Veteran had dyspnea, fatigue, and angina with activities such as eating, dressing, taking a shower, and slower walking for one to two blocks.  However, according to the examiner, the Veteran's METs level limitation was not due solely to his heart condition, and he was not able to accurately estimate the percentage of METs level limitation that was due solely to his coronary artery disease.  Other contributing conditions included peripheral neuropathy and degenerative arthritis, which both limited his ability to walk.  The examiner opined that the Veteran's heart condition impacted his ability to work because he experienced angina with exertion.  Accordingly, he would be able to perform sedentary work, but not physical-type work.  

The VA kidney conditions examination report reflects a diagnosis of diabetic nephropathy.  The examiner noted that the veteran had a long history of type-2 diabetes mellitus and that in the past, he has occasionally been noted to have protein in the urine, but not consistently.  The Veteran was asymptomatic in this regard.  The examiner wrote that the Veteran was hospitalized in 2013 for acute renal failure that was felt secondary to dehydration and that up until now, he had not been diagnosed with diabetic nephropathy.  The examiner noted that the Veteran's current laboratory report showed an elevated microalbumin level with normal BUN and creatinine.  The Veteran had renal dysfunction that did not require regular dialysis.  His signs or symptoms included constant proteinuria (albuminuria).  The examiner provided that the Veteran's condition did not impact his ability to work.  

In August 2014, the Veteran's VA primary care physician completed a VA peripheral neuropathy DBQ.  The report provides that as a result of his neuropathy in the lower extremities, the Veteran had an unsteady gait and experienced frequent falls.  The examiner noted that the Veteran's multiple falls had led to scarring of the bilateral elbows and discomfort in his upper extremities and wrists.  According to the examiner, the Veteran's peripheral neuropathy had progressed in the last three to five years.  With the exception of his right ankle plantar flexion and right ankle dorsiflexion, which was measured at 5/5 with respect to strength, the Veteran's strength was rated between 3 and 4/5 bilaterally with respect to all tests performed, including grip.  With respect to his upper extremities, the Veteran had mild paralysis of his right radial and median nerves, and he had moderate paralysis of his left radial and median nerves.  As for his lower extremities, the Veteran had incomplete paralysis of his bilateral sciatic nerves, with no severity indicated, mild paralysis of the left femoral nerve, and moderate paralysis of the right femoral nerve.  The Veteran was also noted to have atrophy of his musculature at the left upper extremity, in addition to significant tropic changes in his bilateral extremities, at a moderate to severe degree.  The examiner opined that the Veteran's diabetic peripheral neuropathy impacted his ability to work, as he had significantly unstable gait with a high risk of falls, and his "significant" neuropathy in the upper extremities caused decreased strength.  

In August 2014, a VA medical opinion was obtained regarding the functional impairment associated with the Veteran's PTSD.  The examiner referenced the March 2014 VA examination report noting occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran's moderate symptoms associated with his PTSD and depression did not warrant inability to engage in employment.  The examiner added that the Veteran was experiencing chronic depression over the years, related in part, to other stressors not related to his PTSD, which reduced his desire to engage with others.  The examiner provided that although there might be limitations in the Veteran's ability to maintain or gain employment, his moderate symptoms did not completely prevent him from engaging in performing either physical or sedentary work.  

A VA medical opinion regarding the Veteran's type II diabetes was also obtained in August 2014.  According to the examiner, the Veteran required insulin, and as stated in a previous examination report, he would not be able to drive a commercial vehicle or work around dangerous equipment.  Otherwise, the Veteran should be able to engage in sedentary and physical type of work as far as his diabetes was concerned.  According to the examiner, the Veteran's diabetes posed no significant functional impairment other than the specific restrictions indicated.  

Private psychologist K. Schneider completed an evaluation of the Veteran in April 2015.  With respect to the Veteran's occupational history, the psychologist noted that following the Veteran's military service, he owned and ran four convenience stores for about ten years.  He then worked as a prison guard for nine years before his position at LCCF, where he rose through the ranks up to warden.  Because of his PTSD, the Veteran's work in prisons was very stressful.  The Veteran resigned in 2008, as he felt he could "no longer take it anymore."  According to the psychologist, the Veteran's PTSD was gradually worsening as he got older.  

The Veteran's PTSD symptoms included intrusive memories, recurrent and distressing dreams associated with traumatic events occurring about four nights per week, flashbacks approximately three times per week, avoidance, feelings of guilt, persistent negative emotional state, marked diminished interest and/or participating in significant activities, as the Veteran avoids contact with others, irritable behavior or angry outbursts with little or no provocation, typically expressed as verbal or physical aggression towards other people, exaggerated startle response, hypervigilance, problems with concentration, and sleep disturbance due to nightmares that disrupt sleep.  The psychologist indicated that the Veteran exhibited signs of depression that he reported being present since Vietnam, including melancholia, middle insomnia, anhedonia, inappropriate guilt, poor concentration, fatigue, and irritability.  The Veteran's depression seemed to be secondary to his PTSD, but it was significant enough to warrant an additional diagnosis.  

On mental status examination, the Veteran was grossly oriented in all spheres, but he was slow in his responses.  The Veteran's immediate recall, short- and long-term memory were poor.  Remote memory was intact, and his thought processes were grossly coherent and logical.  The Veteran stated that he experiences auditory and visual hallucinations, in addition to paranoid delusions.  His insight and judgment were noted to be significantly impaired.  He said that he trusts no one.  The Veteran's intellect appeared to be average, but impaired by lack of concentration and short-term memory.  He admitted to having suicidal ideation and feelings of hopelessness, anxiety, paranoia, and irritability.  However, he stated that he would maintain his safety as he received treatment, and the psychologist noted that the Veteran exhibited no tendency to harm others.  According to the psychologist, the Veteran seemed to be a reliable informant concerning his inner thoughts, feelings, and experience of symptoms.  

The psychologist gave a diagnosis of PTSD, and he provided that it was chronic and severe in nature, and that no significant improvement in functioning can be expected due to the chronicity and persistence of the condition.  According to the psychologist, the Veteran's PTSD has rendered him 100% occupationally disabled, totally and permanently, in addition to individually unemployable.  The psychologist indicated that the Veteran did not possess the ability to regulate his thoughts and emotions to a degree sufficient to carry out the tasks and/or responsibilities of any type of employment.  He lacked the ability to remember and to follow instructions due to severe attentional deficits caused by his PTSD symptoms, including persistent memories of traumatic experiences, hypervigilance, intense irritability, and chronic sleep deprivation.  Further, the Veteran's PTSD symptom profile highly suggested that he would pose a threat to the safety of other and himself in a workplace situation.  The Veteran was prone to misinterpret the meaning of verbal and nonverbal behavior of others as posing a threat to him and to behave inappropriately and potentially violently.  The Veteran's intense irritability, paranoid thinking, and hypervigilance all contributed to his being persistently on the edge of reactivity against others.  The Veteran was prone to sudden and unpredictable angry explosions, involving violent ideation and impulse.  

The Veteran's VA primary care physician completed a diabetes mellitus DBQ in November 2015.  According to the DBQ, the Veteran had limited ambulation due to chronic and worsening neuropathy involving his bilateral lower extremities.  The examiner noted that the Veteran had slowly and progressively lost strength in his bilateral lower extremities over the past year on account of his peripheral neuropathy.  The examiner noted that the Veteran's chronic PTSD was aggravated by his continued decline in physical abilities due to worsening peripheral neuropathy.  According to the examiner, the Veteran's diabetes mellitus and peripheral neuropathy impacted his ability to work.  The examiner noted that the Veteran's diabetes mellitus was chronically poorly controlled, that the Veteran's progressive peripheral neuropathy affected ambulation and overall function of his lower extremities, and that he ambulated via a wheelchair/scooter.  

According to a November 2015 VA peripheral neuropathy examination report, the Veteran reported that he had constant pain from his feet to his hips and that he was only able to walk about five steps before it would hurt too much to continue.  The Veteran was able to continue on after resting for a few seconds.  He was unable to reach his laces and had trouble meshing buttons.  He denied sphincter disturbance or diarrhea, but he was noted as having BPH symptoms.  

The Veteran had mild constant pain, in addition to severe intermittent pain, at his bilateral lower extremities.  He was not noted as having constant or intermittent pain in his upper extremities.  The Veteran had no paresthesias and/or dysesthesias, and he had a mild level numbness at his bilateral upper and lower extremities.  The Veteran's strength was rated as 5/5 bilaterally with respect to all tests performed, including grip.  With respect to his upper extremities, the Veteran had mild paralysis of his bilateral radial, median, and ulnar nerves.  As for his lower extremities, the Veteran had mild paralysis of his bilateral sciatic nerves, and his bilateral femoral nerves were normal.  The Veteran used a motorized scooter, and the examiner did not test the Veteran's gait.  According to the examiner, the Veteran's diabetic peripheral neuropathy impacted his ability to work because the Veteran was unable to walk far.  The examiner noted that the Veteran's mild incomplete sensory loss in the hands and feet was due to a combination of cervical myelopathy, B12 deficiency, and diabetic neuropathy; however, he was unable to determine the relative contributions of each without speculating.  

The Veteran was afforded a VA PTSD examination in July 2016.  The examiner rendered diagnoses of PTSD and cognitive decline.  According to the examiner, it was possible to differentiate the symptoms attributable to each diagnosis.  Specifically, the Veteran was exhibiting issues with memory and judgment that were suspected to be related to cognitive decline, which can also cause irritable behavior and is also related to the diagnosis of PTSD.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Further, it was possible to differentiate the portion of occupational and social impairment caused by each disorder.  The examiner added that his memory and concentration issues, as well as poor judgment, would interfere with work, and that other symptoms related to PTSD can be comorbid.  

Concerning his occupational history, the Veteran said that he retired in 2008 because he was "fixing to kill someone over getting a bad deal," adding that someone "was in his place" after he returned to work following an illness, and that he had problems entering information on a computer.  The Veteran's symptoms were noted to be depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, impaired judgment, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such unprovoked irritability with periods of violence.  

According to the examiner, the Veteran presented as having memory problems, and some of his comments were inappropriate and showed poor judgment.  For instance, when asked about his job at the prison, he said that he "fought people."  He also stated that he left his job because he wanted to kill someone.  The Veteran rambled, and it was difficult to get the necessary information.  The Veteran's presentation was suggestive of cognitive issues.  The Veteran said that he was depressed with anything that happened, and that he worries about anything that can happen.  He has problems finding things, which upsets him.  He alleges he has nightmares and reports a history of fighting, becoming angry, and hollering upon being mad.  By history, the Veteran functioned at an average to above average intelligence.  The examiner found that the Veteran was not capable of managing his own financial affairs given his noted behavior at the examination, in addition to his allegations of memory problems.  According to the examiner, the Veteran's diagnosis had changed.  Although the diagnosis of PTSD was still relevant to his diagnostic profile, the issues that he was dealing with appeared to be the result of cognitive decline.  In support of her diagnoses, the examiner referenced VA medical opinions dated in May 2012 and August 2014, in addition to the private report dated in April 2015.  With respect to the noted cognitive decline, the Board observes that since May 2014, some, but not all, VA mental health notes have included diagnoses or impressions of PTSD and dementia, NOS.  

The record also includes several lay statements dated in December 2008.  The Veteran's friend of fifteen years, M.S., wrote that it was not unexpected that the Veteran left his position at LCCF due to his health and that he believed it would be difficult for the Veteran to find employment with his current medical conditions.  Friend and former co-worker from LCCF, G.W., wrote that he had seen the Veterans health worsen over the past few years.  Referencing the Veteran's heart attack, G.W. wrote that he believed the Veteran's health was the reason he was no longer employed with LCCF.  T. Smith wrote that he was aware of the Veteran's health problems related to his diabetes mellitus and PTSD and wrote that he did not believe that the Veteran was physically able to maintain permanent employment.  Registered nurse T. Sims wrote that she had known the Veteran for more than ten years, worked with him at LCCF, and was aware of the Veteran's health problems related to diabetes and PTSD.  T. Sims noted that she had witnessed the Veteran's health decline over the past few years and that he believed it would be very difficult for the Veteran to obtain or maintain permanent full-time employment due to his current health conditions.  C.H. wrote that the Veteran had recently contacted him regarding a position at his construction company.  C.H. wrote that although he considered the Veteran a friend, he was aware of the Veteran's medical condition, and for health reasons, he did not believe it would be in the Veteran's best interest to become employed with his company at that time.  F.T. wrote that the Veteran recently contacted him regarding a position in the Leake County Administrator's office.  F.T. wrote that he had known the Veteran for ten years and aware of his integrity, work ethic, and health problems.  F.T. noted that he had personally witnessed the Veteran's health deteriorate over the past few years and he opined that under the normal circumstances the Veteran would be an excellent employee, but his current health would prevent him from doing so.  

The record also includes buddy statements dated in February 2009.  B.T., the Veteran's spouse, wrote about the Veteran's nightmares, mood swings, and anxiety attacks, and wrote that the Veteran had to quit working at LCCF due to the stress associated with the position.  B.T. noted that due to the Veteran's memory-related issues, she had to help the Veteran keep up with things like taking his medication.  S.P., the Veteran's son-in-law, who appears to be a registered nurse, stated that he was well-aware of the Veteran's health issues associated with diabetes and PTSD, that he had witnessed the Veteran's health decline over the past few years, and that the Veteran quit his job due to the stress of working in a prison environment.  C.P., a licensed practical nurse, wrote that she saw the Veteran on a regular basis at the nursing home where she worked, as the Veteran's father was a resident.  She wrote that she was aware of the Veteran's health problems and that she had observed his PTSD worsen over the years.  

In an April 2010 buddy statement, D.M., who had known the Veteran for over twenty years, referenced the Veteran's diabetes mellitus, PTSD, and heart problems, and wrote that he had watched the Veteran's health decline over the last few years.  D.M. wrote that given the Veteran's work ethic, he was confident that the Veteran would be employed if it were possible.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, and affording the Veteran the benefit of the doubt, the evidence of record supports a finding that the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation since September 2, 2011.  

As an initial matter, the record suggests that some of the Veteran's relevant symptomology might be associated with non-service connected conditions of depression, dementia/cognitive decline, cervical radiculopathy and/or myelopathy, and/or B12 deficiency.  While the record raises some question as to whether the Veteran's depressive symptoms can be differentiated from his PTSD symptoms, the Board finds that it is appropriate to afford all reasonable doubt in favor of the Veteran and attribute functional limitations posed by the Veteran's depressive symptoms to his service-connected PTSD.  Significantly, the March 2014 VA examination report provides that it was generally not possible to differentiate the Veteran's PTSD and depression symptoms, as they are comorbid diagnoses with overlapping symptoms.  Similarly, the July 2016 VA examination report indicates that the Veteran's irritable behavior was possibly related to cognitive decline rather than PTSD.  However, as the examiner indicated that the Veteran's irritable behavior was also related to his PTSD, in affording reasonable doubt in favor of the Veteran, the Board finds that it is appropriate to attribute, for the purpose of this decision, the Veteran's irritability to his PTSD.  Finally, although the December 2013 VA examiner opined that the Veteran's upper extremity symptoms were more likely associated with cervical radiculopathy as opposed to diabetic peripheral neuropathy, in the February 2013 and November 2015 VA examination reports, the Jackson VAMC's Chief of Neurology Service indicated that while the Veteran's incomplete sensory loss in his hands in feet was due to a combination of diabetic neuropathy, cervical myelopathy, and B12 deficiency, he could not determine the relative contributions of each without resorting to speculation.  As such, when affording the benefit of the doubt to the Veteran, for the purpose of this decision, the Board finds that it is appropriate to attribute the Veteran's upper extremity sensory loss symptoms to his service-connected diabetic peripheral neuropathy of the upper extremities.  

Given the functional limitations described in VA medical opinions and examination reports, particularly those dated August 2011 and later, in addition to the Veteran's lay statements regarding the impact of his service-connected disabilities on his ability to work, the Veteran is significantly limited by both his PTSD and his service-connected physical disabilities.  VA medical opinions dated in May 2012, March 2014, August 2014, in addition to the April 2015 private psychology evaluation, establish that the Veteran's PTSD has caused, at a minimum, reduced reliability and productivity.  While the VA examiners found that the Veteran's PTSD alone did not render him unemployable, their opinions reflect that the Veteran would be limited in terms of obtaining and securing physical or sedentary work as a result of his PTSD symptoms, including depressed mood, chronic sleep impairment, difficulty adapting to stressful circumstances, including in a work-setting, irritability, and agitation.  

Additionally, as detailed above, the April 2015 private psychologist found that the Veteran's PTSD rendered him totally and permanently unemployable, stressing the Veteran's memory and attentional deficits, in addition to his irritability, hypervigilance, and proclivity for sudden and unpredictable angry explosions involving violent ideation and impulse.  However, in light of the July 2016 VA PTSD examination report, in addition to certain VA mental health records since May 2014 that include diagnoses or impressions of PTSD and dementia, the evidence of record suggests that the Veteran's memory and concentration deficits might be due to cognitive decline rather than PTSD.  Moreover, the July 2016 VA examiner indicated that it was possible to differentiate the symptoms attributed to the Veteran's PTSD and cognitive decline and provided that the Veteran's memory and judgment issues were suspected to be related to his cognitive decline.  Thus, given the extent to which the April 2015 private psychologist relied on the Veteran's memory and attentional deficits in rendering his opinion, evidence of record weighs against a finding that the Veteran's PTSD alone renders him unable to obtain and maintain substantially gainful employment.  Nevertheless, the April 2015 evaluation remains highly probative in that it reflects that due to the Veteran's PTSD-related symptoms of hypervigilance, irritability, and difficulty adapting to stressful circumstances, the Veteran could pose a threat to the safety of others and himself in a workplace situation given that he is prone to misinterpret verbal and non-verbal behavior of others as posing a threat to him, causing him to behave inappropriately and potentially violently, that he is persistently on the edge of reactivity against others, and that he is prone to sudden and unpredictable angry explosions involving violent ideation and impulse.  

In addition, the physical limitations from his diabetes mellitus type II and the related neurological impairment to the bilateral upper and lower extremities, as well as his coronary artery disease, would limit him from prolonged walking and strenuous physical activity.  Moreover, particularly when considering the August 2012 VA diabetic sensory-peripheral neuropathy examination report, evidence of record suggests that symptoms associated with the Veteran's diabetic peripheral neuropathy, such as fatigue, grip strength, and dexterity would cause significant impairment securing or maintaining gainful employment, whether physical or sedentary.  While the Board acknowledges that VA diabetic sensory-peripheral neuropathy examination reports from February 2013 and March 2014 include opinions that the Veteran's peripheral neuropathy did not impact his ability to work, the Board affords these opinions limited probative value.  Significantly, these examination reports reflect that the Veteran continued to complain of problems related to grip strength, dexterity, and balance; however, the examiners did not address these issues when rendering their opinions.  Moreover, neurologic testing at these examinations reveal that similar to the August 2012 examination report, the Veteran's strength was measured as 4/5 throughout all systems.  Thus, when resolving doubt in the Veteran's favor, the medical evidence of record supports a finding that the Veteran's service-connected physical disabilities would preclude certain physical employment.  Moreover, given the indication that the Veteran would have difficulty with clerical tasks on account of his upper extremity peripheral neuropathy, and the impact of his PTSD-related symptoms of hypervigilance, irritability, agitation, and difficulty adapting to stressful circumstances, it is unlikely that the Veteran would be able to obtain and maintain a sedentary office or desk job with his service-connected disabilities.  Thus, when resolving doubt in favor of the Veteran, the evidence of record supports a finding that his service-connected disabilities have precluded him from securing and following a substantially gainful occupation since September 2, 2011.  

However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation prior to September 2, 2011.  Although the Veteran has maintained that his service-connected PTSD, diabetes mellitus, and coronary artery disease prevented him from securing and following a substantially gainful occupation, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the VA examination reports offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning prior to September 2, 2011.  

As detailed above, VA diabetes examination reports dated in May 2004 and June 2005, the Veteran was working full-time.  Moreover, he did not have any physical restrictions or regulation of activity on account of his diabetes, even when considering his reported symptoms of feeling dizzy and light-headed on a frequent basis.  Additionally, in August 2007, the VA examiner opined that the Veteran's diabetes did not prevent employability.  The Veteran's diabetes was noted as fairly well-controlled on insulin and diet therapy.  The Veteran maintained that he was limiting his work due to stress-related issues associated with his PTSD and the nature of his work at the correctional facility.  

As reflected in August 2007 VA PTSD examination report, the Veteran's symptoms included anxiety attacks, nightmares, concentration difficulties, irritability, anger, flashbacks, survival guilt, social anxiety, and avoidance.  He also exhibited depressive symptoms of hopelessness, tiredness, which was noted as partly secondary to his heart condition, memory difficulties, and suicidal thoughts.  However, the severity of the symptoms was moderate, and with respect to noted stresses at work, they appeared attributed, at least in part, to being "demoted" to half time employment as a result of his heart attack in February 2007.  Moreover, in the February 2009 VA examination report, when considering factors such as the Veteran's pattern of interpersonal conflicts, arguments with supervisors, and poor coping skills to deal with everyday work-related stress, the examiner nevertheless opined that the Veteran did not manifest any major functional limitations on account of his PTSD that would have prevented him from holding any meaningful employment.  Both the August 2007 and February 2009 examination reports noted that the Veteran had never been fired or reprimanded at work.  

The Board significant that when the May 2012 VA examiner considered the combined effects of the Veteran's PTSD, diabetes mellitus, and coronary artery disease, he opined that although the Veteran's disabilities would limit his job opportunities, it was less likely than not that the Veteran's disabilities rendered him unemployable in both physical and sedentary contexts.  In rendering this opinion, the examiner considered the February 2009 VA examination report showing moderate impairment in social and occupational functioning due to PTSD, in addition to the August 2011 medical opinion, which provided that the Veteran's diabetes mellitus and coronary artery disease would only limit him to performing light to medium work, primarily on account of his stent placement and the scope of his heart disease.  As noted by the May 2012 examiner, the Veteran's erectile dysfunction would less likely than not impact any work performance, which is consistent with the April 2009 VA genitourinary examination report, which provides that the Veteran's erectile dysfunction would neither prevent employability nor hinder the Veteran's functioning in an occupational environment.  

While this evidence supports a finding that the Veteran's ability to obtain and maintain substantial gainful employment was affected by his service-connected disabilities, it does not support a finding that the Veteran was unable to obtain and maintain substantial gainful employment on account of his service-connected PTSD, diabetes mellitus, coronary artery disease, and erectile dysfunction alone prior to September 2, 2011.  The Veteran was not yet service-connected for diabetic peripheral neuropathy, and the medical evidence indicates that during this period, the Veteran was physically able to perform light to medium work despite his service-connected physical disabilities of diabetes mellitus, coronary artery disease, and erectile dysfunction.  Additionally, while the Veteran's PTSD might have impacted his occupational functioning due to symptoms such as his noted pattern of interpersonal conflicts and poor coping skills for dealing with stress, the February 2009 examiner's finding that the Veteran did not manifest any major functional limitations on account of his PTSD that would prevent him from holding meaningful employment is highly probative and weighs against a finding that the Veteran would be unable to perform any sedentary or light- to medium-physical employment when considering his service-connected disabilities in combination.  Moreover, the record reflects that the Veteran has had experience performing administrative and/or clerical-type "desk work" from his employment at LCCF, both prior to, and following, his reported demotion following his February 2007 myocardial infarction.  In this regard, the Board notes that although the Veteran reported that he had problems entering information on a computer during his July 2016 VA PTSD examination, this appears to be an isolated report, and there is otherwise no indication in the record that the Veteran would have been prevented from performing administrative or clerical work due to lack of occupational experience and skill, and/or service-connected disabilities prior to September 2, 2011.  Thus, when considering the Veteran's service-connected disabilities, their impact on his occupational functioning, and his work experience, the evidence of record weighs against a finding that the Veteran was prevented from obtaining and maintaining any substantial gainful employment from June 1, 2007 to September 1, 2011.  The record instead reflects that at a minimum, the Veteran was likely able to obtain and maintain sedentary employment.  Accordingly, entitlement to a TDIU for the period from June 1, 2007 to March 4, 2010 is not warranted.  

The Board acknowledges that SSA granted disability benefits in September 2009 based on a primary diagnosis of degenerative joint disease of both knees and a secondary diagnosis of cardiac artery disease.  However, the Board is not bound by SSA's determination regarding disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, as SSA's determination was based on a combination of the Veteran's service-connected coronary artery disease and non-service connected degenerative joint disease of the knees.  Therefore, it has limited probative value because with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  

The Board has also considered the fact that the August 2011 VA Form 21-4192 from LCCF indicates that the Veteran retired due to unspecified "health conditions" and that he was no longer able to perform his duties.  However, as reflected in the March 2010 VA heart examination report and his SSA records, the Veteran has attributed his resignation and inability to work, at least in part, to other, non-service connected disabilities, such as his degenerative joint disease of the bilateral knees.  Moreover, the medical opinions of record support a finding that the Veteran's service-connected disabilities alone did not prevent him from performing all types of work for the relevant periods prior to September 2, 2011; instead, he likely would have been able to perform, at minimum, sedentary work.  

The Board also acknowledges and credits the Veteran's assertion that he was unable to work due to service-connected disabilities for the relevant periods prior to September 2, 2011.  However, the Veteran's contentions that he was forced to resign from his position at LCCF and that he was prevented from obtaining and engaging in any substantially gainful employment by reason of his service-connected disabilities are outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above.  See Caluza, 7 Vet. App. at 511.  As detailed above, the medical opinions of record support a finding that the Veteran would not be precluded from performing all types of work; instead, he likely would have been able to perform, at minimum, sedentary work.  Moreover, the Veteran has attributed his inability to work, at least in part, to other, non-service connected disabilities, such as his degenerative joint disease of the bilateral knees.  Thus, while the evidence of record, including the Veteran's statements, indicates that the Veteran's service-connected disabilities likely affected his ability to engage in certain employment, it weighs against a finding that service-connected disabilities alone would have prevented him from obtaining and sustaining any kind of employment, including sedentary employment, for the relevant periods prior to September 2, 2011.  

Additionally, the Board has considered buddy statements of record but finds that they also have limited probative value and are outweighed by competent medical evidence of record.  With respect to the statements that were written by non-medically trained lay witnesses, the Board notes that lay witnesses are competent to report on factors such as the Veteran's medical history and observable symptomatology, such as pain.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, determining the functional impact of physical and psychiatric disabilities is beyond the scope of lay observation, and as such, buddy statements reflecting a belief that the Veteran would be prevented from obtaining employment on account of his disabilities have limited probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  While the Board acknowledges that some of the buddy statements appear to have been written by registered nurses, these letters also have limited probative value, as they do not address any specific functional limitations on account of his service-connected disabilities.  

As set forth above, given the Veteran's individual and combined ratings during the pendency of the appeal, his service-connected disabilities do not meet the criteria for a schedular TDIU for the period from March 5, 2010 to September 1, 2010, or for the period from April 28, 2005 to February 11, 2007.  For the reasons set forth above, the Board finds that referral to the Director of Compensation Service for extraschedular consideration for the period from March 5, 2010 to September 1, 2011 is not required, as the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone during this period.  See 38 C.F.R. § 4.16(b).  

As for the relevant period on appeal prior to February 12, 2007, the record suggests that the Veteran was working full-time.  In VA Forms 21-4192, LCCF indicated that the Veteran worked full-time until October or November 2008.  The Board acknowledges that certain statements from the Veteran indicate that he might have been working less than full-time following his February 2007 myocardial infarction, and the VA Form 21-4192 indicates that during the Veteran's last twelve months of employment, he was absent from work for a total of four months.  However, even accepting as true, for the purpose of this decision, that the Veteran only worked part-time following his February 2007 myocardial infarction, the earliest that he might be considered unemployable by reasons of service-connected disability would be February 12, 2007, the date of his myocardial infarction.  There is no indication that the Veteran was not working full-time prior to that date.  As the record of evidence does not suggest that the Veteran was rendered unemployable by reason of service-connected disabilities prior to February 12, 2007, the Board is not required to submit the his claim to the Director of Compensation Service for extraschedular consideration during that period under 38 C.F.R. § 4.16(b).  Cf. Bowling, 15 Vet. App. at 10.  

The Board does not doubt that the Veteran's service-connected disabilities had some impact on his employability prior to September 2, 2011.  However, the schedular rating of 60 percent that was in effect from June 1, 2007 to March 4, 2010 contemplated significant industrial impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.1.  In considering the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim for a TDIU from June 1, 2007 to March 4, 2010, that doctrine does not apply, and entitlement to a TDIU during that period must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU for the period from June 1, 2007 to March 4, 2010 is denied.  

Beginning September 2, 2011, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


